Case 1:18-cv-24410-CMA Document 26 Entered on FLSD Docket 12/04/2018 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-24410-CIV-ALTONAGA/Goodman

  RENE VILCHES,

           Plaintiff,
  v.

  DGD TRANSPORT L.L.C., et al.,

        Defendants.
  ________________________________/

                              ORDER REQUIRING SUBMISSION OF
                        SETTLEMENT AGREEMENT FOR COURT APPROVAL

           THIS CAUSE is before the Court on the Joint Notice of Settlement [ECF No. 25], filed

  on December 3, 2018.

           This is a Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, case in which the

  parties have stipulated to dismissal, following a settlement. The two circumstances in which

  FLSA claims may be compromised are claims that are: 1) supervised by the Secretary of Labor,

  pursuant to 29 U.S.C. § 216(c); and 2) when a court reviews and approves a settlement in a

  private action for back wages under 29 U.S.C. § 216(b). See Lynn’s Food Stores, Inc. v. United

  States, 679 F.2d 1350, 1352 (11th Cir. 1982). Before a court may approve a compromised

  settlement, it must scrutinize the settlement to determine whether it is a fair and reasonable

  resolution of a bona fide dispute. See id. at 1354-55. In contrast, where a plaintiff is offered full

  compensation on his or her FLSA claim, no compromise is involved and judicial approval is not

  required. See Mackenzie v. Kindred Hosp. E., L.L.C., 276 F. Supp. 2d 1211, 1217 (M.D. Fla.

  2003).
Case 1:18-cv-24410-CMA Document 26 Entered on FLSD Docket 12/04/2018 Page 2 of 2



                                                          CASE NO. 18-24410-CIV-ALTONAGA

         The parties are therefore instructed to submit by December 14, 2018, for the

  undersigned’s review and approval, their proposed settlement, should the Plaintiff not have been

  offered full compensation on the FLSA claim filed. Where a settlement must be approved by the

  Court, the settlement becomes a part of the judicial record, and therefore, may not be deemed

  confidential even if the parties so consent. See, e.g., Jessup v. Luther, 277 F.3d 926 (7th Cir.

  2002) (noting that even when a settlement is entered into the court’s file under seal it becomes

  part of the judicial record). Accordingly, the parties are not to submit their settlement agreement

  under seal.

         DONE AND ORDERED in Miami, Florida, this 4th day of December, 2018.




                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                  2
